Citation Nr: 0528583	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for service 
connection for PTSD, and awarded a 30 disability percent 
rating.  The veteran requests a higher rating.

In April 2005, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
This law redefines the obligations of VA to the appellant 
with respect to claims for VA benefits and applies to this 
remand.

During his April 2005 hearing, the veteran testified that his 
PTSD symptoms had gotten moderately worse since his last VA 
examination in January 2003.  As a result, and in the 
interest of due process and fairness, the Board finds that 
the veteran should be afforded a new VA examination to 
determine the current severity of his service-connected PTSD.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record appears to 
reflect that the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 regarding 
this matter.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent 
decisions of the Federal Circuit, and the General 
Counsel precedent opinion, demands that this case 
be REMANDED to the RO for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002 & Supp. 
2005), and any other applicable legal 
precedent. 

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected PTSD.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  

a) The examiner should indicate, 
with respect to each of the 
psychiatric symptoms identified, 
whether such symptom is a symptom of 
the veteran's service- connected 
PTSD.

b) The examiner should also provide 
an opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected PTSD, including 
whether the disorder interferes with 
his ability to work and/or renders 
him unemployable. 

c) To the extent possible, the 
manifestations of the service- 
connected PTSD should be 
distinguished from those of any 
other mental disorder found to be 
present. 

d) The examiner is specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning Scale) consistent with 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (4th. ed. revised, 1994) 
and an explanation of what the 
assigned score represents.  

A complete rationale should be 
provided for all opinions expressed.  
The claims file should be provided 
to the examiner prior to examination 
and the examiner is requested to 
indicate in the examination report 
if the veteran's medical records 
were reviewed.

3.  The veteran should be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
initial rating in excess of 30 percent 
for PTSD.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
November 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


